IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                            No. 95-60544
                        Conference Calendar
                         __________________


CHRISTOPHER CARBIN,

                                     Plaintiff-Appellant,

versus

UNITED STATES NAVY ET AL.

                                     Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
             for the Northern District of Mississippi
                       USDC No. 1:94CV60-S-D
                        - - - - - - - - - -
                         (October 19, 1995)
Before POLITZ, Chief Judge, and REAVLEY and SMITH, Circuit Judges.

PER CURIAM:*

     Christopher Carbin appeals the district court's dismissal of

his $20 million suit against the Board for Corrections of

Military Records and other defendants.   The Board is immune from

suit for monetary damages.   See Gochnour v. Marsh, 754 F.2d 1137,

1138 (5th Cir.), cert. denied, 471 U.S. 1057 (1985).   Carbin has

not alleged any involvement by any of the other named defendants.

The defendants cannot be liable without some personal involvement



     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
                          No. 95-60544
                               -2-

or their implementation of a constitutionally deficient policy.

Thompkins v. Belt, 828 F.2d 298, 303-04 (5th Cir. 1987).

     To the extent that Carbin's request for mandamus to speed

the proceedings may be construed as a request for injunctive

relief, that claim was properly dismissed as the Board had ruled

during the pendency of the suit, rendering the issue moot.

     The appeal is without arguable merit and is thus frivolous.

Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).   Because

the appeal is frivolous, it is DISMISSED.   See 5TH CIR. R. 42.2.